Exhibit 10.45
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of July 12, 2010
(the “Effective Date”), is between The Dolan Company, a Delaware corporation
(the “Company”), and Renee Jackson (“Executive”).
PRELIMINARY RECITAL
     Beginning with the Effective Date, the Company desires to employ Executive
and Executive desires to be employed by the Company as the Vice President and
General Counsel of the Company on the terms and conditions contained herein.
AGREEMENT
     In consideration of the premises, the mutual covenants of the parties
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Employment.
     1.1 Engagement of Executive. The Company agrees to employ Executive as the
Vice President and General Counsel of the Company and Executive accepts such
employment by the Company for a period of two (2) years beginning on the
Effective Date and ending on July 12, 2012 (the “Employment Period”); provided,
however, that, effective on July 13, 2011, the Employment Period shall, on a
daily basis, be automatically extended by one (1) day, such that at any time,
the remaining Employment Period shall be one (1) year; provided further that
such day-to-day extensions shall cease in the event either the Company or
Executive, as the case may be, provides written notice of such cessation to the
other party and such cessation of the automatic extensions shall be effective as
of the date of delivery of such notice as determined pursuant to Section 5.2
below. Notwithstanding anything to the contrary contained herein, the Employment
Period is subject to termination by the Company or Executive pursuant to
Section 3 below.
     1.2 Duties and Powers.
          (a) Service with the Company. During the Employment Period, Executive
shall (i) serve as the Company’s Vice President and General Counsel and shall
report directly to the Chief Operating Officer and, indirectly, to the Chief
Executive Officer and (ii) have such other responsibilities, duties and
authorities, and render such other services for the Company, that are consistent
with Executive’s position as Vice President and General Counsel, as the Chief
Operating Officer or the Chief Executive Officer may from time to time
reasonably direct.
          (b) Service with Subsidiaries and other Affiliates. During the
Employment Period, Executive shall (i) have such responsibilities, duties and
authorities, and render such services for the Company’s subsidiaries and other
affiliates that are consistent with Executive’s position as Vice President and
General Counsel of the Company, as the Chief Executive Officer or the Chief
Operating Officer may from time to time reasonably direct; and (ii) at the
reasonable request of the Chief Executive Officer or Chief Operating Officer,
serve as the Vice President and General Counsel or director of each subsidiary
or other affiliate of the Company; provided that Executive shall not be entitled
to any additional compensation for serving as an officer or director of the
Company’s subsidiaries and other affiliates.
          (c) Performance of Duties. Executive will devote her best efforts,
energies and abilities and her full business time, skill and attention (except
for permitted vacation periods and reasonable periods of illness) to the
business and affairs of the Company, its subsidiaries and other affiliates and
shall perform the duties and carry out the responsibilities assigned to her, to
the best of her ability and in a diligent, trustworthy, businesslike and
efficient manner. Executive acknowledges that her duties and responsibilities
will require her full-time business efforts and agrees that during the
Employment Period she will not engage in any other business activity or have any
business

 



--------------------------------------------------------------------------------



 



pursuits or interests, except activities or interests which do not conflict with
the business of the Company, its subsidiaries and other affiliates and do not
interfere with the performance of Executive’s duties hereunder; provided that
Executive shall be permitted to (i) continue to serve on civic and charitable
boards and committees (provided that in July of each year hereunder, Executive
furnishes the Board with a list of the civic and charitable boards and
committees that Executive is then serving on) and (ii) manage her personal
investments and affairs, in each case so long as the activities referred to in
clauses (i) and (ii) above otherwise comply with the terms and conditions of
this Agreement, including the provisions of this Section 1.2(c); provided
further that Executive shall not, without the prior written consent of the
Board, be permitted to serve on any for profit entity’s board of directors or
committee or hold any similar position with respect to any such entity.
2. Compensation.
          2.1 Base Salary. Beginning on July 12, 2010 and ending December 31,
2010, the Company will pay Executive a base salary (“Base Salary”) at the annual
rate of $250,000. For the calendar year beginning January 1, 2011, and for each
subsequent calendar year during the Employment Period, the Company will pay
Executive a Base Salary equal to the Base Salary for the previous calendar year
increased by the positive percentage change, if any, in the CPI (as defined
below) from the month of December from two (2) years prior to the month of
December from the previous year (e.g., the Base Salary effective for the 2011
calendar year will be equal to the Base Salary from 2010 increased by an amount
equal to the positive percentage change, if any, in the CPI from the month of
December in 2009 to the month of December in 2010). The Base Salary shall be
payable in regular installments in accordance with the Company’s general payroll
practices for salaried employees. For purposes hereof, “CPI,” for any month of
December, means Consumer Price Index for All Urban Consumers, U.S. City Average,
all items, not seasonally adjusted, for such month and compiled upon data (with
the base 1982-84 equals 100) for such month (the “Index”). In the event that
publication or issuance of the Index is discontinued or suspended, the CPI shall
be an index published or issued by the United States Department of Labor or any
bureau or agency thereof that computes information from substantially the same
statistical categories and substantially the same geographic areas as those
computed in the Index and that weights such categories in a substantially
similar way to the weighting of the Index at the Effective Date. In the event
that the Index is calculated upon a base year other than 1982-84, such
adjustments to the CPI for each calendar year shall be calculated as necessary
to ensure that the CPI for each such calendar year is based on the same Index.
Executive’s Base Salary shall be subject to annual review by the Compensation
Committee of the Board (the “Committee”) and may be further increased (but not
decreased) from time to time as the Board determines.
     2.2 Annual Bonus. During the Employment Period, in addition to the Base
Salary, Executive shall be eligible to receive an annual performance-based cash
bonus (“Annual Bonus”) with respect to each fiscal year of the Company. The
Annual Bonus shall be based upon quantitative and qualitative performance
targets. Those targets, as well as the Annual Bonus target amount, shall be
established by the Committee in its sole discretion in accordance with the
Company’s annual bonus plan; provided that the amount of Executive’s Annual
Bonus for the year ending December 31, 2010 shall be $125,000; and provided
further that Executive’s Annual Bonus target amount for the year ending
December 31, 2011 shall be 50% of her base salary. The Annual Bonus for a fiscal
year shall be paid to Executive in a cash lump sum in accordance with the terms
of the Company’s annual bonus plan, but in any event shall be paid within two
and one-half months after the end of such fiscal year.
     2.3 Benefits. In addition to the Base Salary and Annual Bonus (if any)
payable to Executive hereunder, Executive shall be entitled to four (4) weeks of
paid vacation time per year hereunder; club membership(s) as may be approved
from time to time by the Committee; and all other pension, welfare and fringe
benefits and perquisites that are generally made available to other senior
executive officers of the Company (to the extent possible under applicable law)
during the Employment Period (the “Benefits”); provided that the Company does
not guarantee the adoption or continuance of any particular benefit plan or
program or particular benefit.
     2.4 Equity Awards.
          (a) The Company will grant to Executive non-qualified stock options to
purchase 13,242 shares of the common stock, par value $.001 per share (the
“Common Stock”), of the Company, pursuant to the Company’s 2007 Incentive
Compensation Plan (the “Incentive Compensation Plan”). Such stock options will
be granted on the date

2



--------------------------------------------------------------------------------



 



(the “Grant Date”) that is the first “Trading Day” (as defined in the Incentive
Compensation Plan) of the next period during which equity awards may be made
consistent with the Company’s applicable guidelines for the timing of such
awards, which period is expected to commence during August 2010. Such stock
options will have an exercise price per share equal to the Fair Market Value (as
defined in the Incentive Compensation Plan) of a share of Common Stock on the
Grant Date, and the stock options will vest in the amount of 25% on each of the
dates May 26, 2011, May 26, 2012, May 26, 2013 and May 26, 2014.
          (b) The Company will grant to Executive on the Grant Date (i) 10,000
shares of restricted stock under the Incentive Compensation Plan, all of which
will vest on June 30, 2011 and (ii) 8,103 shares of restricted stock under the
Incentive Compensation Plan that will vest in the amount of 25% on each of the
dates May 26, 2011, May 26, 2012, May 26, 2013 and May 26, 2014.
          (c) Executive will be eligible to receive further grants of equity
awards during the term of this Agreement at the sole discretion of the
Committee.
          (d) Upon the occurrence of any event satisfying the definition of a
“Change in Control” under the Incentive Compensation Plan with respect to any
unvested equity award then held by Executive, such equity award shall become
vested.
     2.5 Reimbursement of Expenses. The Company shall pay or reimburse Executive
for reasonable expenses incurred in the discharge of her duties hereunder, in
accordance with the Company’s executive expense reimbursement policy as in
effect from time to time. Executive shall provide the Company with such vouchers
or receipts as the Company deems reasonably necessary to verify the amount of
such expenses.
     2.6 Taxes, etc. All compensation payable to Executive hereunder is stated
in gross amount and shall be subject to all applicable withholding taxes, other
normal payroll deductions and any other amounts required by law to be withheld.
     2.7 Legal Fees and Expenses. The Company shall pay to Executive all
reasonable legal fees and expenses incurred by Executive in disputing in good
faith any termination of her employment hereunder or in seeking in good faith to
obtain or enforce any benefit or right under this Agreement, provided that
Executive shall have a reasonable basis for her position. Without limiting the
generality of the forgoing, if any amount is not paid hereunder when due,
including, but not limited to, any amount of Base Salary, Annual Bonus (if any),
fees or expenses, the amount thereof shall bear interest from the due date
thereof until paid in full at the rate of 10% per annum; provided, however, that
the reimbursement for fees and expenses pursuant to this Section 2.7 shall be
made no later than the end of the calendar year following the calendar year in
which such legal fees or expenses were incurred. This Section 2.7 shall remain
in effect throughout the Employment Period and for a period of five (5) years
following the termination of the Employment Period.
3. Termination.
     3.1 Termination.
          (a) The Employment Period (i) shall automatically terminate
immediately upon Executive’s death, (ii) may be terminated at any time by the
Board as set forth herein for Cause or without Cause, or by reason of
Executive’s Permanent Disability, upon written notice to Executive, (iii) may be
terminated at any time by Executive with Good Reason upon written notice to the
Company, or (iv) may be terminated at any time by Executive without Good Reason
and without liability upon thirty (30) days prior written notice to the Company.
          (b) In addition to the capitalized terms defined elsewhere in this
Agreement, the following capitalized terms shall have the following meanings
when used in this Agreement:
     “Cause” means the occurrence of any of the following events:
          (i) a material breach by Executive of any of the terms and conditions
of this Agreement, which breach remains uncured ten (10) days after receipt by
Executive of written notice of such breach;

3



--------------------------------------------------------------------------------



 



          (ii) Executive continues to willfully and materially fail to perform
her duties hereunder, or engages in excessive absenteeism unrelated to illness
or permitted vacation, ten (10) days after a written demand for performance is
delivered to Executive by the Board or its representative, which written demand
specifically identifies the manner in which the Board believes that Executive
has not performed Executive’s duties;
          (iii) Executive’s commission of theft, fraud, misappropriation or
embezzlement in connection with the Company’s or its subsidiaries’ or
affiliates’ business; or
          (iv) Executive’s commission of criminal misconduct constituting a
felony;
          provided that, the definition of “Cause” hereunder shall supersede any
definition of “cause” contained in any employee benefit or incentive
compensation plan or agreement now or hereafter adopted by the Company and
applicable to Executive that provides for a forfeiture or payment upon the
Executive’s violation of a Company policy or similar such conduct under such
plan or agreement.
     “Good Reason” means the occurrence, without Executive’s express written
consent, of any of the following events; provided, however, that Executive gives
the Company written notice of circumstances giving rise to any of the following
events no later than ninety (90) days after the date that such circumstances
come into existence; and provided further that any termination of Executive’s
employment for Good Reason, as a result of any such event or condition that is
not timely cured, must occur no later than the second anniversary of the date
that such event occurs: (i) the Company moves its principal offices from the
Minneapolis-St. Paul metropolitan area and requires Executive to relocate to the
vicinity of such new offices; (ii) any material diminution by the Company in
Executive’s duties or responsibilities inconsistent with the terms hereof, which
diminution remains uncured thirty (30) days after receipt by the Company of
written notice of such breach; (iii) the Company materially breaches any of its
obligations hereunder, which breach remains uncured thirty (30) days after
receipt by the Company of written notice of such breach; (iv) a diminution in
Executive’s Base Salary, a material diminution in the target amount of any
Annual Bonus, or a material diminution in Benefits available to Executive on the
Effective Date or as hereafter may be made available to Executive, other than,
in each case under this clause (iv): (x) any such diminution that is cured
within thirty (30) days after receipt by the Company of written notice of such
diminution, or (y) any diminution of Benefits that also applies to the other
senior executives of the Company.
     “Permanent Disability” as used herein shall mean that (i) Executive has
begun receiving disability income insurance payments under any disability income
insurance policy that the Company is then maintaining for the benefit of
executive-level employees or (ii) if the Company is not then maintaining
disability income insurance for executive-level employees, Executive is unable
to perform, by reason of physical or mental incapacity, her duties or
obligations under this Agreement for a period of sixty (60) days in any
consecutive 120-day period. The Board shall determine, according to the facts
then available, whether and when Executive’s Permanent Disability has occurred.
Such determination shall be reasonable and the Board, in making such
determination, shall take into consideration the opinion of Executive’s personal
physician, if reasonably available.
     “Person” means any individual, partnership, limited liability company,
corporation, joint venture, trust, or other entity.
     “Separation from Service” means Executive’s termination of employment from
the Company which constitutes a “separation from service,” as such term is
defined under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) or applicable guidance or regulations thereunder.
     3.2 Compensation After Termination. (a) If the Employment Period is
terminated (i) by reason of Executive’s death, (ii) by the Company for Cause or
by reason of Executive’s Permanent Disability, or (iii) by Executive without
Good Reason, then the Company shall have no further obligations hereunder,
including under Section 2, or otherwise with respect to Executive’s employment
from and after the termination date, except (x) for payment of Executive’s Base
Salary and Benefits accrued through the date of termination and any Annual Bonus
due pursuant to Section 2.2 for the immediately preceding fiscal year to the
extent unpaid on the date of such termination, and (y) in the event the
Employment Period is terminated due to Executive’s death or Permanent
Disability, Executive

4



--------------------------------------------------------------------------------



 



shall receive a pro rata Annual Bonus as provided in Section 3.2(b)(iv), and the
Company shall continue to have all other rights available hereunder at law, in
equity or otherwise in connection with such termination; provided, however, such
pro rata Annual Bonus, if any, shall be paid at such time as such Annual Bonus
would normally be required to be paid under the Company’s annual bonus plan,
subject to Section 2.2; provided further, that if the Employment Period is
terminated by reason of Executive’s Permanent Disability and such pro rata
Annual Bonus would be payable under the Company’s annual bonus plan earlier than
the date which is six (6) months following the date on which Executive incurs a
Separation from Service with the Company, payment of such Annual Bonus shall be
made on the date which is six (6) months following Executive’s Separation from
Service.
     (b) If the Employment Period is terminated by the Company without Cause or
by Executive with Good Reason, then, in either case, the Company shall pay, or
provide, to Executive:
          (i) Executive’s Base Salary and Benefits accrued through the date of
termination;
          (ii) any Annual Bonus due pursuant to Section 2.2 for the immediately
preceding fiscal year to the extent unpaid on the date of such termination;
          (iii) an amount equal to one (1) year of the annual Base Salary in
effect at the time the Executive incurs such termination (determined without
regard for any diminution in such Base Salary constituting Good Reason for
Executive’s resignation), payable to Executive in a lump sum on the date which
is six (6) months following Executive’s Separation from Service; and
          (iv) a pro-rated portion (based upon the number of days elapsed in the
fiscal year in which the Employment Period is terminated through the date of
such termination) of the Annual Bonus, if any, that would have been payable to
Executive for such fiscal year pursuant to Section 2.2 (determined without
regard for any diminution in the target amount of such Annual Bonus opportunity
constituting Good Reason for Executive’s resignation) had Executive remained
employed by the Company for the entire fiscal year. Such pro rata Annual Bonus,
if any, shall be paid at such time as such Annual Bonus would normally be
required to be paid under the Company’s annual bonus plan, subject to
Section 2.2; provided, however, that if such pro rata Annual Bonus would be
payable under the Company’s annual bonus plan earlier than the date which is six
(6) months following the date on which Executive incurs a Separation from
Service with the Company, payment of such Annual Bonus shall be made on the date
which is six (6) months following Executive’s Separation from Service; provided
that the Company’s obligation under Sections 3.2(b)(iii) and (iv) is contingent
on Executive’s execution, delivery and non-rescission of a general release of
all claims against the Company in the form of Exhibit A attached hereto.
If the Company does not execute and deliver any such release to Executive at
least sixty (60) days before the end of the six (6) month period following
Executive’s Separation from Service, the Company shall be deemed to have elected
not to require Executive’s execution of such a release. If the Company shall
have timely executed and delivered such a release to Executive, and Executive
either fails to execute and deliver the release to the Company at least thirty
(30) days before the end of that six (6) month period, or she does so but
rescinds such release before any payment is otherwise due under
Section 3.2(b)(iii) or Section 3.2(b)(iv), the Company shall have no obligations
under Sections 3.2(b)(iii) and (iv). Except for the Company’s obligations, if
any, under this Section 3.2(b) and as otherwise provided in Section 3.3, the
Company shall have no further obligations hereunder, including under Section 2,
or otherwise with respect to Executive’s employment, from and after the
termination date.
     3.3 Continuation of Medical and Dental Benefits. (a) If the Employment
Period is terminated (i) by the Company without Cause or (ii) by Executive with
Good Reason, then, during the eighteen (18) months following such termination
(such period, the “Benefits Period”), the Company shall provide medical and
dental benefits to Executive and her covered dependents on the same terms and
conditions as if Executive continued to remain an active employee of the Company
(in all events below determined without regard for any diminution of such
coverage constituting Good Reason for her resignation hereunder), subject to
Executive timely electing coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) on the following terms and
conditions:
          (A) So long as the terms of the medical and dental plan (the “Medical
Plan”) under which the medical and dental benefits are provided allow
Executive’s continued participation therein, the Company will continue to

5



--------------------------------------------------------------------------------



 



offer Executive medical and dental coverage substantially equivalent to the
medical and dental coverage which Executive was receiving immediately prior to
such termination;
          (B) If during the Benefits Period Executive is no longer eligible to
receive the medical and dental coverage provided under subparagraph (A) under
the Medical Plan but is eligible for a conversion option providing comparable
benefits (with full coverage credit for any preexisting condition limitation) as
those provided to Executive and her covered dependents under the Medical Plan as
she was receiving immediately prior to such termination, then Executive shall
exercise such conversion option if directed by the Company and the Company shall
thereafter pay the premium for such medical and dental coverage to be provided
under such conversion option for the duration of the Benefits Period; and
          (C) If during the Benefits Period Executive and her covered dependents
are no longer eligible to receive medical and dental coverage under the Medical
Plan and are not eligible (or are no longer eligible) for conversion coverage
under the Medical Plan, in both cases comparable to such coverage that Executive
and her covered dependents were receiving immediately prior to such termination
as provided under subparagraphs (A) and (B) above, then the Company shall
reimburse Executive for the duration of the Benefits Period for the premiums
that Executive incurs to acquire medical and dental coverage which is comparable
to the medical and dental coverage which Executive was receiving immediately
prior to the end of coverage under the Medical Plan or conversion option.
     (b) Any medical and dental coverage provided by the Company under this
Section 3.3 shall run simultaneously with any benefits to which Executive or her
dependents may be entitled under COBRA.
     3.4 Payment Delay. Any amount to be paid or benefit to be provided by the
Company to the Executive under Section 3.2 (and any other payment under this
Agreement made in connection with Executive’s termination of employment except
for payments made under Section 3.3) which is deferred compensation subject to
Section 409A of the Code or applicable guidance or regulations thereunder, shall
be paid to Executive in a lump sum on the date which is six (6) months following
the date of Executive’s Separation from Service.
     3.5 No Mitigation; No Set-Off. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action (provided Executive enters into and does
not rescind the general release provided in Section 3.2(b) and subject to the
proviso in the succeeding sentence) which the Company may have against Executive
or others, other than any action the Company may need to take pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not Executive obtains
other employment; provided that the Company’s obligation under Section 3.3 with
respect to medical and dental benefits shall be limited to the extent that
Executive obtains any such medical or dental benefits from another employer
during the benefit continuation period provided thereunder, in which case the
Company may reduce the coverage of any medical and dental benefits it is
required to provide Executive under Section 3.3 as long as the aggregate
coverages of the combined benefits provided by the Company and such other
employer are comparable to the benefits to be provided to Executive by the
Company under Section 3.3. The provisions of this Section 3.5 shall survive the
expiration or earlier termination of this Agreement for any reason.
     3.6 Change in Control Plan. Effective on the date of this Agreement,
Executive will be designated as a Participant under the Company’s Executive
Change in Control Plan at an Employee Grade of Two.
4. Negative Covenants.
     4.1 Confidential Information. Other than in the performance of her duties
hereunder, during the Employment Period and thereafter, Executive shall keep
secret and retain in strictest confidence, and shall not, without the prior
written consent of the Board, furnish, make available or disclose to any third
party or use for Executive’s own benefit or the benefit of any third party, any
Confidential Information. As used herein, “Confidential Information” shall mean
any information relating to the business or affairs of the Company, including,
but not limited to, the Company’s products, servicing methods, development
plans, costs, finances, marketing plans, equipment

6



--------------------------------------------------------------------------------



 



configurations, data, data bases, access or security codes or procedures,
business opportunities, names of customers, research and development,
inventions, algorithms, know-how and ideas, and other proprietary information
used by the Company in connection with its business; provided, however, that
Confidential Information shall not include any information which is in the
public domain or becomes generally known in the industry other than as a result
of Executive’s breach of the covenant contained in this Section 4.1 or the
disclosure of which may be required by law or in a judicial or administrative
proceeding. Executive acknowledges that the Confidential Information is vital,
sensitive, confidential and proprietary to the Company.
     4.2 Non-Competition and Interference with Relationships.
          (a) During the Employment Period and for a period of twelve
(12) months following the expiration or earlier termination of the Employment
Period (the “Restricted Term”), except as permitted by paragraph (c) of this
Section 4.2, Executive shall not, directly or indirectly, alone or in
combination with any other firm, partnership, company, corporation or person,
(i) engage in, participate in or otherwise assist (whether as an owner, officer,
partner, principal, joint venturer, shareholder, director, member, manager,
investor, employee, agent, independent contractor, consultant or otherwise) any
other person, entity or business (a “Competitor”) engaged in or planning to
engage in the Business of the Company (as defined below) in any State of the
United States of America, or in any foreign country in which the Company or an
affiliate or subsidiary of the Company is conducting such Business of the
Company on the date of such termination (the “Restricted Territory”), unless
(x) at the time of the proposed action by Executive, (1) the revenues of any
such Competitor from a Business of the Company for the preceding fiscal year of
such Competitor constituted less than fifteen percent (15%) of the total
revenues of such Competitor for such fiscal year and (2) Executive provides the
Company with a signed certificate from the independent accountants for such
Competitor stating that, in such independent accountants’ good faith reasonable
judgment, the annual revenues of such Competitor from a Business of the Company
will be less than fifteen percent (15%) of the total annual revenues of such
Competitor during the Restricted Term, or (y) the sole action of Executive with
respect to a Competitor that is a publicly traded company consists of acquiring
not more than 1% of the outstanding shares of such Competitor; or (ii) solicit
or encourage any customer or partner of the Company or its affiliates
(determined as of the date of the termination of the Employment Period) to
terminate or otherwise alter his, her or its relationship with the Company.
          (b) During the Restricted Term, Executive shall not, directly or
indirectly, alone or in combination with any other firm, partnership, company,
corporation or person, employ, retain or solicit or attempt to solicit for
employment or retention as an independent contractor, or otherwise attempt to
hire, persuade or assist in the hiring of (or assist any other party to take any
such action regarding), any individual employed or engaged by the Company during
the Restricted Term; or encourage, induce, or persuade any such person to
terminate her or her employment or other relationship with the Company.
          (c) As it relates to the practice of law, this Section 4.2 shall be
interpreted consistently with and shall be binding and enforceable only to the
extent permitted by the Minnesota Rules of Professional Conduct or other
applicable ethical rules (in Minnesota and other controlling jurisdictions), if
any, including Rule 5.6. The parties acknowledge that the Executive’s legal
representation of a Person engaged in the Business of the Company shall not
violate this Section 4.2; provided such legal representation is provided
consistently with the Minnesota Rules of Professional Conduct or other
applicable ethical rules (in Minnesota and other controlling jurisdictions),
including Rules 1.6 and 1.9 to the extent applicable.
          (d) For purposes hereof, “Business of the Company” means (i) the
“court and commercial” newspaper and/or “business journal” publishing business,
(ii) the business of providing mortgage default processing services, appellate
services and/or litigation support services to the legal profession, or
(iii) any additional business in which the Company becomes engaged or has
actively and substantially implemented plans to become engaged as of the date of
termination of the Employment Period; provided that in the event any of the
foregoing businesses are sold or are discontinued during the Restricted Period,
the “Business of the Company” shall cease to include such sold or discontinued
business as of the date of sale or discontinuation; provided further that if the
Company becomes re-engaged or implements plans to become re-engaged in any such
sold or discontinued business, the “Business of the Company” shall again include
such business.

7



--------------------------------------------------------------------------------



 



     4.3 Mutual Non-Disparagement. Neither party shall, at any time during the
Employment Period or thereafter, make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally or otherwise,
or take any action which may, directly or indirectly, disparage or be damaging
to the other party (including any of the Company’s subsidiaries, other
affiliates, officers, directors, employees, partners or stockholders); provided
that nothing in this Section 4.3 shall preclude either party from making
truthful statements or disclosures that are required by applicable law,
regulation or legal process.
     4.4 Scope and Severability. The parties acknowledge that the Business of
the Company is and will be national and international in scope and thus the
covenants in this Section 4 would be particularly ineffective if the covenants
were to be limited to a particular geographic area of the United States. If any
court of competent jurisdiction at any time deems the Restricted Term
unreasonably lengthy, or the Restricted Territory unreasonably extensive, or any
of the covenants set forth in Section 4 not fully enforceable, the other
provisions of Section 4, and this Agreement in general, will nevertheless stand
and to the fullest extent consistent with law continue in full force and effect,
and it is the intention and desire of the parties that the court treat any
provisions of this Agreement which are not fully enforceable as having been
modified to the extent deemed necessary by the court to render them reasonable
and enforceable and that the court enforce them to such extent (for example,
that the Restricted Term be deemed to be the longest period permissible by law,
but not in excess of the length provided for in Section 4.2, and the Restricted
Territory be deemed to comprise the largest territory permissible by law under
the circumstances, but not in excess of the territory provided for in
Section 4.2).
     4.5. Remedies. Executive acknowledges and agrees that the covenants set
forth in this Section 4 (collectively, the “Restrictive Covenants”) are
reasonable and necessary for the protection of the Company’s business interests,
that irreparable injury will result to the Company if Executive breaches any of
the terms of the Restrictive Covenants, and that in the event of Executive’s
actual or threatened breach of any of the Restrictive Covenants, the Company
will have no adequate remedy at law. Executive accordingly agrees that in the
event of any actual or threatened breach by her of any of the Restrictive
Covenants, the Company shall be entitled to immediate temporary injunctive and
other equitable relief, without bond and without the necessity of showing actual
monetary damages. Nothing contained herein shall be construed as prohibiting the
Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of any damages. The provisions of
Section 4 shall survive the expiration or earlier termination of this Agreement
for any reason.
5. Miscellaneous.
     5.1 Determinations by the Board or the Committee. Except as specifically
provided herein to the contrary (such as, without limitation, Executive’s rights
to appear before the Board in connection with any determination of Cause with
respect to a termination of the Employment Period by the Company), with respect
to any determinations to be made by the Board or the Committee in connection
with Executive’s employment hereunder, Executive shall not have the right to
participate in the deliberations of such determination and shall abstain from
any vote of the Board or the Committee with respect thereto.
     5.2 Notices. Any notices required hereunder shall be in writing and shall
be deemed delivered upon actual receipt (or refusal to accept receipt) and may
be sent by (i) personal delivery, (ii) U.S. certified or registered mail, return
receipt requested, or (iii) reputable overnight air courier service; for the
Company, to the address listed below or for the Executive, to the last address
on file with the Company (or such other addresses as may be designated by either
party by giving notice in accordance with this Section 5.2):
To the Company:
The Dolan Company
222 South Ninth Street, Suite 2300
Minneapolis, Minnesota 55402

                     Attention:   James Dolan, President and CEO
John Bergstrom, Compensation Committee

     5.3 Entire Agreement. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the

8



--------------------------------------------------------------------------------



 



parties, written or oral, which may have related to the subject matter hereof in
any way, including, without limitation, the Prior Agreement.
     5.4 Counterparts. This Agreement may be executed by facsimile or email
transmission and on separate counterparts, each of which is deemed to be an
original and both of which taken together constitute one and the same agreement.
     5.5 Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and the Company and their
respective successors and permitted assigns. Executive may not assign any of her
rights or obligations hereunder without the written consent of the Company.
     5.6 Amendments and Waivers. Any provision of this Agreement may be amended
or waived only with the prior written consent of the Company and Executive.
     5.7 Governing Law. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the State of Delaware, without giving effect to provisions thereof regarding
conflict of laws.
     5.8 Section 409A. It is intended that any income or payments to Executive
provided pursuant to this Agreement (any such income or payments being referred
to as “Payments”) will not be subject to the additional tax and interest under
Section 409A (a “Section 409A Tax”). The provisions of the Agreement will be
interpreted and construed in favor of complying with any applicable requirements
of Section 409A necessary in order to avoid the imposition of a Section 409A
Tax. The Company and Executive agree to amend (including retroactively) the
Agreement in order to comply with Section 409A, including amending to facilitate
the ability of Executive to avoid the imposition of, or reduce the amount of,
any Section 409A Tax. The Company and Executive shall reasonably cooperate to
provide full effect to this provisions and the consent to any amendment
described in the preceding sentence shall not be unreasonably withheld by either
party. The parties agree that neither party has (a) an obligation to bring any
potential Section 409A Tax to the attention of the other party or (b) any
liability for any Section 409A Tax or any other reporting or withholding
obligation to the other party.
     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the date first written above.

            COMPANY:

THE DOLAN COMPANY       /s/ James P. Dolan   James P. Dolan      Chief Executive
Officer and President        EXECUTIVE:       /s/ Renee Jackson     Renee
Jackson           

9



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE
     THIS RELEASE (this “Release”) is made as of this _____ day of _____ , _____
, by and between The Dolan Company, a Delaware corporation (the “Company”), and
Renee Jackson (“Executive”).
PRELIMINARY RECITALS
     A. Executive and the Company entered into that certain Employment
Agreement, dated as of July 12, 2010 (the “Agreement”).
     B. Executive’s employment with the Company as Vice President and General
Counsel has terminated.
     C. In connection with the termination of Executive’s employment, under the
Agreement, Executive is entitled to certain payments and other benefits, subject
to Executive’s execution, delivery and non-rescission of this Release.
AGREEMENT
     In consideration of the payments and other benefits due Executive under the
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Executive, intending to be legally bound, does hereby, on behalf of
herself and her agents, representatives, attorneys, assigns, heirs, executors
and administrators (collectively, the “Executive Parties”) REMISE, RELEASE AND
FOREVER DISCHARGE the Company, its affiliates, subsidiaries, parents, joint
ventures, and its and their officers, directors, shareholders, members, managers
and employees, and its and their respective successors and assigns, heirs,
executors, and administrators (collectively, the “Company Parties”) from all
causes of action, suits, debts, claims and demands whatsoever in law or in
equity, which Executive or any of the Executive Parties ever had, now has, or
hereafter may have, by reason of any matter, cause or thing whatsoever, through
the date of this Release, and particularly, but without limitation of the
foregoing general terms, any claims arising from or relating in any way to
Executive’s employment relationship with Company, the terms and conditions of
that employment relationship, and the termination of that employment
relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C. § 621 et seq.,
Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et
seq., the Civil Rights Act of 1966, 42 U.S.C. ‘ 1981, the Civil Rights Act of
1991, Pub. L. No. 102-166, the Americans with Disabilities Act, 42 U.S.C. §
12101 et seq., the Fair Labor Standards Act, 29 U.S.C. ‘ 201 et seq., the
National Labor Relations Act, 29 U.S.C. ‘ 151 et seq., the Constitution for the
State of Minnesota or the Minnesota Human Rights Act, and any other claims under
any federal, state or local common law, statutory, or regulatory provision, now
or hereafter recognized, and any claims for reasonable attorneys’ fees and
costs, but not including such claims to payments, benefits and other rights
provided Executive under the Agreement or as may be due Executive under any
employee benefit plan of the Company in accordance with the terms of such plan.
This Release is effective without regard to the legal nature of the claims
raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort. Except as
specifically provided herein, it is expressly understood and agreed that this
Release shall operate as a clear and unequivocal waiver by Executive of any
claim for accrued or unpaid wages, benefits or any other type of payment.
     2. Executive, on behalf of herself and the Executive Parties, agrees never
to bring (or cause or permit to be brought) any action or proceeding against the
Company or any Company Party, regarding employment, discrimination in
employment, or the termination of employment, and the common law of any state
relating to employment contracts, wrongful discharge, public policy torts,
remuneration in employment, or any other matter released pursuant to Section 1.
Executive agrees that in the event that any claim, suit or action released by
this

 



--------------------------------------------------------------------------------



 



Release shall be commenced by her or any of the Executive Parties against the
Company or any Company Party, this Release shall constitute a complete defense
to any such claim, suit or action so instituted.
     3. Executive hereby covenants and agrees, on behalf of herself and the
Executive Parties, that neither she nor any of the Executive Parties will
encourage any person or entity to file a lawsuit, claim or complaint against the
Company or any Company Party relating to the claims released by this Release.
Executive hereby covenants and agrees, on behalf of herself and the Executive
Parties, that neither she nor any of the Executive Parties will assist any
person or entity who files or has filed a lawsuit, claim, or complaint against
the Company or any Company Party relating to the claims released under this
Release unless Executive or such Executive Party is required to render such
assistance pursuant to a lawful subpoena or other legal obligation. If Executive
or any Executive Party is served with any such legal subpoena or becomes subject
to any such legal obligation, Executive shall provide prompt written notice to
the Company thereof and enclose a copy of the subpoena and any other documents
describing the legal obligation with such written notice.
     4. Executive further agrees and recognizes that she has permanently and
irrevocably severed her employment relationship with the Company, that she shall
not seek employment with the Company or any affiliated entity at any time in the
future, and that the Company has no obligation to employ her in the future.
     5. The parties agree and acknowledge that the Agreement, and the settlement
and termination of any asserted or unasserted claims against the Company and the
Company Parties pursuant to this Release, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by the Company or any of the Company Parties to
Executive.
     6. Executive certifies and acknowledges as follows:
          (a) That she has read the terms of this Release, and that she
understands its terms and effects, including the fact that she has agreed to
RELEASE AND FOREVER DISCHARGE the Company and all Company Parties from any legal
action or other liability of any type related in any way to the matters released
pursuant to this Release other than as provided in the Agreement and in this
Release;
          (b) That she has signed this Release voluntarily and knowingly in
exchange for the consideration described herein, which she acknowledges is
adequate and satisfactory to her and which she acknowledges is in addition to
any other benefits to which she is otherwise entitled;
          (c) That she has been advised in writing to consult with an attorney
prior to signing this Release;
          (d) That she does not waive rights or claims that may arise after the
date this Release is executed other than those claims arising under the
Agreement or any employee benefit plan of the Company in accordance with the
terms of such plan;
          (e) That the Company has provided her with a period of twenty-one
(21) days within which to consider this Release, and that Executive has signed
on the date indicated below after concluding that this Release is satisfactory
to her; and
          (f) That she has fifteen (15) calendar days after signing this Release
within which to rescind this Release, in writing and delivered to the Company.

 



--------------------------------------------------------------------------------



 



     Intending to be legally bound hereby, Executive and the Company executed
the foregoing Release this _____ day of _____ , _____ .

                                    Renee Jackson
 
               
Witness:
               
 
 
 
           
 
                        THE DOLAN COMPANY
 
               
 
      By:                      
 
               
 
          Name:    
 
               
 
               
 
          Title:    
 
               
Witness:
               
 
 
 
           

 